Citation Nr: 0928820	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-33 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 12, 
1998, for the grant of dependency and indemnity compensation 
benefits (DIC), including based upon clear and unmistakable 
error (CUE) in a July 1986 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1981.  The appellant seeks benefits as the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
DIC benefits, effective January 12, 1998.


FINDINGS OF FACT

1. The appellant's initial claim for DIC benefits was filed 
at the RO on December 23, 1985.  The claim was denied in a 
July 1986 rating decision.  The appellant did not appeal that 
decision, and it became final.

2. The appellant filed to reopen her previously denied claim 
for DIC benefits on January 12, 1998.  DIC benefits were 
subsequently granted, effective January 12, 1998.

3.  There were no informal or formal claims, or written 
intent to file claims for DIC benefits dated after the July 
1986 denial and prior to the January 12, 1998, claim.

4.  The July 1986 rating decision denying DIC benefits was 
supported by the evidence then of record and was not 
undebatably erroneous; the record does not show that the 
correct facts, as they were known in July 1986, were not 
before the RO in July 1986, or that incorrect laws or 
regulations were applied or that correct laws or regulations 
were not applied.



CONCLUSIONS OF LAW

1.  The July 1986 rating decision that denied DIC benefits 
was not clearly and unmistakably erroneous, and is final.  38 
U.S.C.A. §410 (West 1982); 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105, 3.312 (1985 & 2008).

2.  The criteria for an effective date prior to January 12, 
1998, for the grant of DIC benefits, have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appellant's claim arises from her disagreement with the 
effective date assigned following the grant of entitlement to 
DIC benefits.  Once a claim is granted it is substantiated 
and additional notice is not required.  Thus, any defect in 
the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by her, and for 
which she authorized VA to request, have been associated with 
the claims folder.  38 U.S.C.A. § 5103A.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the appellant will not be 
prejudiced as a result of the Board's adjudication of her 
claim.

Earlier Effective Date

The effective date for the grant of service-connected death 
benefits based upon an original claim is the first day of the 
month in which the Veteran's death occurred if the claim is 
received within one year after the date of death.  If the 
claim is based upon an attempt to reopen the claim or is 
received more than one year after the date of death, it will 
be the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(c)(2) (2008).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).

The appellant's initial claim for DIC benefits (including 
service-connected death benefits) was filed at the RO on 
December 23, 1985.  The claim was denied in a July 1986 
rating decision.  The appellant did not file a VA Form 9, or 
statement which could be interpreted as a substantive appeal 
of the decision.  

Because the appellant did not appeal the July 1986 decision 
within one year of receiving notification of the denial of 
the claim, the decision became final one year after 
notification of the denial.  

Where a prior claim has been denied and a substantive appeal 
was not filed, the appellant must file a new claim, and the 
effective date of service connection for the cause of death 
will not be earlier than the date of the receipt of the new 
claim.  38 C.F.R. §§ 3.158, 3.400(c)(2).  The appellant filed 
to reopen her claim for DIC benefits on January 12, 1998.  
Service connection for the cause of the Veteran's death, and 
entitlement to DIC benefits, were subsequently granted, 
effective January 12, 1998.  

The appellant argues that the July 1986 rating decision was 
clearly and unmistakably erroneous in denying her claim for 
service connection for the cause of the Veteran's death, and 
that because she submitted her original claim within a year 
of his death, she should have been service-connected for the 
Veteran's cause of death effective the first day of the month 
in which the Veteran's death occurred.  

An RO decision that has become final generally may not be 
reversed or amended in the absence of CUE.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105a; 38 U.S.C.A. §§ 5108, 7105(c).  
Where CUE is found in a prior rating decision, the prior 
decision will be reversed or revised.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decisions which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision.  38 C.F.R. § 3.105(a).

There is a three-prong test for determining whether a prior 
determination involves CUE:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would manifestly have changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based 
upon the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 40 (1993).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The basic provisions of the law regarding service connection 
for the cause of death are the same today as they were at the 
time of the RO's July 1986 decision.  38 U.S.C.A. § 410 (West 
1982); 38 C.F.R. § 3.312 (1985).  The evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C. § 410; 38 C.F.R. § 3.312 
(1985).

At the time of the July 1986 rating decision, the record 
included the appellant's claim, the Veteran's service 
treatment records, which included diagnoses of hypertension 
and diabetes mellitus, and a death certificate showing that 
the Veteran died in October 1985 as a result of sepsis and 
alcohol withdrawal due to pyelonephritis and alcoholism.  The 
RO, in denying the claim for service connection for the cause 
of the Veteran's death, found that there was no evidence 
demonstrating that the sepsis and alcohol withdrawal due to 
pyelonephritis and alcoholism were related to the Veteran's 
active service or to any incident therein, and the claim was 
accordingly denied.

After the July 1986 rating decision, the appellant sought to 
reopen the claim with medical evidence demonstrating that the 
Veteran had been at a higher risk for contracting the urinary 
tract infection which led to the sepsis precipitating his 
death as a result of the diabetes mellitus with which he was 
initially diagnosed in service.   Her claim was subsequently 
granted.  The determination of whether a prior rating 
decision was clearly and unmistakably erroneous must be based 
on the record and the law that existed when that decision was 
made.  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  Because the evidence demonstrating that the 
Veteran's service-related diabetes mellitus increased his 
risk of developing urinary tract infections was not part of 
the record at the time of the July 1986 rating decision, the 
evidence submitted after July 1986 rating decision can have 
no bearing on the appellant's claim of CUE in the July 1986 
rating decision.

On the basis of the evidence of record at the time of the 
July 1986 rating decision, the Board cannot conclude that the 
July 1986 RO decision was clearly and unmistakably erroneous.  

The statutory duty to assist was enacted in 1988 as 
38 U.S.C.A. § 3007(a) by the Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 103(a), 102 Stat. 4105, 4106 (1988), 
(VA shall assist such a claimant who has submitted a well-
grounded claim in developing the facts pertinent to the 
claim).  However, that enactment merely codified the 
regulatory obligation in 38 C.F.R. § 3.103(a) that had 
existed since 1972 and that had provided that it is the 
obligation of VA to assist a claimant in developing the facts 
pertinent to his or her claim.

The appellant asserts that her original claim, filed in 
December 1985, was a well-grounded claim under the statutes 
and regulations in effect at that time and that the RO 
decision denying the claim for service connection for the 
cause of the Veteran's death constituted CUE.  She contends:  
(1) that VA failed to assist her in obtaining post-service 
medical records to substantiate her claim, and (2) that the 
RO did not properly apply pertinent regulations or give 
proper weight to her evidence in evaluating her claim.  She 
argues that these failures amounted to a breach of the duty 
to assist, and consequently amount to CUE. 

First, any failure by the RO to obtain post-service medical 
records cannot form the basis for a CUE claim.  A breach of 
the duty to assist creates only an incomplete record, not an 
incorrect record, and a breach of the duty to assist can 
therefore not be the basis for a CUE claim.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Additionally, the duties to 
notify and assist the appellant are not applicable to CUE 
claims.  Livesay v. Principi, 15 Vet. App. 165 (2001); 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Second, a claim that a previous RO adjudication improperly 
weighed and evaluated the evidence is not the type of error 
that rises to the level of clearly and unmistakably 
erroneous.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Likewise, 
contentions of broad allegations of failure to follow the 
appropriate regulations, and other nonspecific claims of 
error are not a basis upon which CUE may be established.  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).  

The appellant's application for benefits, received in 
December 1985, indicated that the Veteran died in October 
1985, as a result of sepsis and alcohol withdrawal due to 
pyelonephritis and alcoholism.  The Veteran's service 
treatment records did not demonstrate that any of the 
conditions listed on his death certificate were related in 
any way to his active service.  In July 1986, the RO reviewed 
these records in conjunction with the appellant's application 
for DIC benefits, and determined that it was not shown that 
the Veteran's cause of death was related to his service.  
This decision was consistent with the evidence then of record 
and the laws and regulations in effect at that time.  

Moreover, at the time of the July 1986 rating decision, the 
RO was not precluded from relying upon its own medical 
judgment to support its conclusions.  Cf. Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (holding that the Board 
cannot substitute its own medical judgment for that of 
medical professionals).  A medical member of the Regional 
Office rating panel participated in the July 1986 decision 
and was a signatory to the determination.  His signature 
signified his agreement with the finding that the Veteran's 
cause of death was unrelated to his active service.  See 
Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that 
the Board's position was substantially justified in a pre-
Colvin decision in relying on its own medical judgment).  
Further, other than her own testimony and statements, the 
record included no medical nexus opinion in favor of the 
claim for service connection for the cause of the Veteran's 
death.  As the July 1986 rating decision was ascribed to by 
the medical member of the panel, it cannot be said that all 
pertinent evidence of record supported the appellant's 
position.  The opinion that the evidence was insufficient to 
establish service connection for the cause of the Veteran's 
death was supported by the medical member of the panel and 
the RO apparently relied on his medical judgment in deciding 
the claim.

In sum, the appellant has not identified any specific finding 
or conclusion in the July 1986 rating decision that was 
undebatably erroneous.  The record does not reveal any kind 
of error of fact or law in the July 1986 rating decision 
that, when called to the attention of later reviewers, 
compels the conclusion to which reasonable minds could not 
differ that the result would have been manifestly different 
but for the error.  Thus, the criteria for a finding of CUE 
have not been met and the appellant's claim to revise or 
reverse the July 1986 rating decision must be denied.

Having determined that the July 1986 rating decision was not 
clearly and unmistakably erroneous in denying service 
connection for the cause of the Veteran's death, the Board 
concludes that the July 1986 rating decision is final.  As 
noted above, the effective date for the grant of service 
connection for the cause of a Veteran's death based upon a 
claim reopened after final disallowance is the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(c)(2).

Because the current effective date of service connection for 
the cause of the Veteran's death was based upon the date the 
appellant's January 12, 1998, application to reopen the claim 
was received, the next question before the Board is whether 
there are any earlier, non-final, applications to reopen the 
claim upon which an earlier effective date of service 
connection may be granted.

With regard to whether informal or formal claims, or written 
intent to file a claim for service connection for the cause 
of the Veteran's death was filed prior to January 12, 1998, 
the Board finds no evidence of there being such a claim.  
While the appellant submitted her claim to her representative 
on December 31, 1997, that claim was not in the possession of 
VA until January 12, 1998.  Thus, the first evidence of any 
intention to file a new claim for service connection for the 
cause of the Veteran's death was received on January 12, 
1998.

The only date that could serve as a basis for the award of 
service connection for the Veteran's cause of death is the 
date of receipt of the appellant's application to reopen the 
claim on January 12, 1998.  The Board finds that there is no 
legal entitlement to an earlier effective date.  38 C.F.R. 
§ 3.400 (2008).  


ORDER

An effective date earlier than January 12, 1998, for the 
grant of DIC benefits is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


